J-S02011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HASSAN WILCOX                              :
                                               :
                       Appellant               :   No. 1121 EDA 2020

         Appeal from the Judgment of Sentence Entered March 6, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002206-2016


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                         FILED: APRIL 16, 2021

        Appellant, Hassan Wilcox, appeals from the judgment of sentence of an

aggregate term of 2-4 years’ incarceration, followed by one year of probation,

imposed after the trial court revoked his probation.1 We affirm.

        We need not set forth the relevant facts and procedural history of this

case here, as the trial court provided an adequate summary of both in its

November 16, 2020 opinion pursuant to Pa.R.A.P. 1925(a). See Trial Court

Opinion (TCO), 11/16/20, at 1-5. Presently, Appellant raises two issues for

our review:
        1. Whether the evidence introduced at the probation revocation
           hearing was insufficient to establish a technical violation by a
           preponderance of the evidence.

        2. Whether the lower court abused its discretion by imposing a
           concurrent sentence of two to four years[’] state

____________________________________________


1
    We note that Appellant also goes by the name Andre Montgomery.
J-S02011-21


         incarceration[,] plus one year [of] probation[,] on the counts
         of insurance fraud and conspiracy, a manifestly excessive
         violation[-]of[-]probation sentence for a technical violation of
         probation.

Appellant’s Brief at 5 (unnecessary capitalization and emphasis omitted).

      In Appellant’s first issue, he argues that “[t]he evidence introduced at

the probation revocation hearing was insufficient to establish a technical

violation by a preponderance of the evidence.”        Id. at 11 (unnecessary

capitalization and emphasis omitted).     He says that his “actions have not

shown that probation has been an ineffective vehicle to accomplish

rehabilitation and not sufficient to deter against future antisocial conduct[.]”

Id. at 12. He asks us to reverse the revocation, contending that the evidence,

specifically relating to the incident where he took personal items from a

woman he had been driving in a hack/taxi, “is so tenuous as to connect [him]

with criminal activity.” Id. at 13; see also id. at 12 (“Where a probation

revocation is based on evidence that ‘so tenuously’ connects an appellant to

criminal activity, a probation revocation is ‘not predicated upon evidence of

sufficient probative value’ and must be vacated.”) (quoting Commonwealth

v. Griggs, 461 A.2d 221, 224 (Pa. Super. 1983)).

      No relief is due on this basis. We have reviewed the thorough and well-

reasoned opinion issued by the Honorable Anne Marie B. Coyle of the Court of

Common Pleas of Philadelphia County.        We conclude that Judge Coyle’s

opinion accurately and thoroughly disposes of the sufficiency claim raised by

Appellant. TCO at 5-14. Accordingly, we adopt her opinion as our own with

respect to this issue.

                                     -2-
J-S02011-21



      In Appellant’s second issue, he asserts that the trial court “abused its

discretion by imposing an excessive sentence on a technical violation of

probation that did not take into sufficient consideration [his] rehabilitative

needs.” Appellant’s Brief at 15 (emphasis omitted). He says that “[d]rug and

[a]lcohol treatment, anger management classes, job training[,] and house

arrest would have served the rehabilitative needs of Appellant and protected

the community.”     Id. at 17.   He also avers that the sentence imposed

constituted “too severe a punishment.      … There was no consideration of

[A]ppellant[’s] having potential employment at the airport.     There was no

consideration of [Appellant’s] being referred to the rehabilitative services of

the probation department … for drug treatment, employment[,] and anger

management.” Id. at 14-15.

      Appellant’s claim implicates the discretionary aspects of his sentence.

See Commonwealth v. Ahmad, 961 A.2d 884, 886 (Pa. Super. 2008) (“A

challenge to an alleged excessive sentence is a challenge to the discretionary

aspects of a sentence.”) (citation omitted).   However, before reaching the

merits of this issue, we must determine if Appellant has preserved it for our

review. “Issues challenging the discretionary aspects of a sentence must be

raised in a post-sentence motion or by presenting the claim to the trial court

during the sentencing proceedings.    Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.” Id. (citations omitted). Here,

Appellant only stated in his post-sentence motion that “[t]he sentence was

excessive[,]” and provided no further elaboration. See Post-Sentence Motion,

                                     -3-
J-S02011-21



3/13/20, at ¶ 11. He also does not contend that he presented this specific

claim at sentencing. As the Commonwealth aptly discerns,
       [Appellant’s] sentencing claim is waived[] because it was never
       presented to the [trial] court. There, he argued in his motion to
       reconsider only that the sentence was somehow “excessive,”
       without further explanation. His argument now — that supposedly
       “[t]here was no consideration of [Appellant’s] having potential
       employment at the airport. There was no consideration of
       [Appellant’s] being referred to the rehabilitative services of the
       probation department[,] such as referrals for drug treatment,
       employment[,] and anger management” — is raised for the first
       time on appeal. It is therefore waived.

Commonwealth’s Brief at 8 (internal citations omitted).2 We agree.

       Nevertheless, even if not waived, we would ascertain no abuse of

discretion by the trial court in sentencing Appellant.

       When reviewing sentencing matters, it is well-settled that:

          [W]e must accord the sentencing court great weight as it is
          in the best position to view the defendant’s character,
          displays of remorse, defiance or indifference, and the overall
          effect and nature of the crime. An appellate court will not
          disturb the lower court[’]s judgment absent a manifest
          abuse of discretion. In order to constitute an abuse of
          discretion, a sentence must either exceed the statutory
          limits or be so manifestly excessive as to constitute an
          abuse of discretion. Further, a sentence should not be
          disturbed where it is evident that the sentencing court was
          aware of sentencing considerations and weighed the
          considerations in a meaningful fashion.

       Through the Sentencing Code, the General Assembly has enacted
       a process by which defendants are to be sentenced. As a
       threshold matter, a sentencing court may select one or more
       options with regard to determining the appropriate sentence to be
____________________________________________


2
  We also note that Appellant similarly made the bald allegation that his
“sentence was excessive” in his Pa.R.A.P. 1925(b) concise statement of errors
complained of on appeal. See Rule 1925(b) Statement, 4/12/20, at ¶ 2.

                                           -4-
J-S02011-21


     imposed upon a defendant. These options include probation, guilt
     without further penalty, partial confinement, and total
     confinement. In making this selection, the Sentencing Code offers
     general standards with respect to the imposition of sentence which
     require the sentence to be consistent with the protection of the
     public, the gravity of the offense as it relates to the impact on the
     life of the victim and on the community, and the rehabilitative
     needs of the defendant. Thus, sentencing is individualized; yet,
     the statute is clear that the court must also consider the
     sentencing guidelines adopted by the Pennsylvania Commission
     on Sentencing.

     In considering an appeal from a sentence imposed following the
     revocation of probation, [o]ur review is limited to determining the
     validity of the probation revocation proceedings and the authority
     of the sentencing court to consider the same sentencing
     alternatives that it had at the time of the initial sentencing.
     Revocation of a probation sentence is a matter committed to the
     sound discretion of the trial court and that court’s decision will not
     be disturbed on appeal in the absence of an error of law or an
     abuse of discretion.

     It is the law of this Commonwealth that once probation has been
     revoked, a sentence of total confinement may be imposed if any
     of the following conditions exist in accordance with Section
     9771(c) of the Sentencing Code:

        (1) the defendant has been convicted of another crime; or

        (2) the conduct of the defendant indicates that it is likely
        that he will commit another crime if he is not imprisoned;
        or

        (3) such a sentence is essential to vindicate the authority of
        the court.

     42 Pa.[C.S.] § 9771(C).

     The Commonwealth establishes a probation violation meriting
     revocation when it shows, by a preponderance of the evidence,
     that the probationer’s conduct violated the terms and conditions
     of his probation, and that probation has proven an ineffective
     rehabilitation tool incapable of deterring probationer from future
     antisocial conduct. [I]t is only when it becomes apparent that the
     probationary order is not serving this desired end [of



                                     -5-
J-S02011-21


      rehabilitation] the court’s discretion to impose a more appropriate
      sanction should not be fettered.

Ahmad, 961 A.2d at 887-89 (most internal citations and quotation marks

omitted; some brackets added).

      Judge Coyle cogently stated the rationale for the sentence she imposed.

It is apparent that she was mindful of the above-stated sentencing

considerations and weighed them carefully in sentencing Appellant. See TCO

at 14-18.     She determined that “Appellant had amply established that

probation had been a futile rehabilitative vehicle. Zero deterrence of his anti-

social and criminal conduct had resulted.” Id. at 16. She also stated that she

“had thoroughly considered Appellant’s family and community ties, as well as

his rehabilitative needs when determining an appropriate sentence.”         Id.

Accordingly, even if Appellant’s sentencing argument was properly preserved,

we would have no reason to disturb Judge Coyle’s sentence. Consequently,

we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

      Judge Kunselman joins this memorandum.

      Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/21

                                     -6-
                                                                                 Circulated 03/16/2021 09:24 AM




                                 IN THE COURT OF COMMON PLEAS
                       FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                          TRIAL DIVISION -CRIMINAL SECTION




 COMMONWEALTH OF PENNSYLVANIA                                  CP-SI-CR-0002206- 2016




                           V.



                                                              SUPERIOR COURT
          HASSAN WILCOX                                       NO. 1121 EDA 2020

  (A.K.A. ANDRE MONTGOMERY)                                                               FILED
                                                                                      NOV 16 2029
                                           OPINION
                                                                                   Office of Judicial Records
                                                                                       Appeals,/Post Trial

 COYLE, J.                                                    NOVEMBER 16, 2020




        Appellant, Hassan Wilcox, as the above-named Defendant, by and through his appellate

counsel, seeks review of the Order of Sentence entered March 6, 2020, by the Honorable Anne Marie

B. Coyle, Judge of the Court of Common Pleas for the First Judicial District of Pennsylvania,

hereinafter referred to as "this Court." Appellant claimed that the Court had erred in finding

Appellant in violation of probation by apreponderance ofthe evidence and that the resulting

aggregate sentence of two (2) years to four (4) years of state supervised confinement followed by one

(1) year of probation, which had been entered following the revocation of probation supervision, had

been excessive. A fair review of the transcribed record reflected that Appellant's claims lacked

factual and legal merit.



                                                 I
 1.     FACTS AND PROCEDURAL HISTORY

        On March 3, 2017, Appellant, Hassan Wilcox, reportedly born as Andre Montgomery,

 entered anegotiated guilty plea to Insurance Fraud, Intent to Defraud' and Conspiracy', both down-

 graded as misdemeanors of the first degree and was immediately sentenced to the agreed upon

 concurrent term of five (5) years of reporting probation. All other charges, including the felony

offenses, were dropped by the prosecution.

        Before accepting the negotiated guilty plea, this Court had duty conducted averbal and

written colloquy to insure Appellant's knowledge and voluntariness. To promote rehabilitation and

prevent recidivism, particularly in view of Appellant's reported drug and alcohol addictions and

criminal history, this Court ordered Appellant to comply with all recommended drug and alcohol

treatments; submit to random drug and alcohol screening; submit to random home and vehicle

checks for drugs and weapons; and to refrain from involvement with any associated person involved

in the drug trade. Appellant was directed to seek and maintain legitimate employment and pay fines

and costs.

       Critically given Appellant's previous history, the Order of Sentence specifically prohibited

Appellant from having any contact with any illegal narcotics or weapons. Appellant was explicitly

directed not to reside in any household where firearms or illegal narcotics were located. At the very

least, Appellant was instructed to report to the probation department and comply with the rules and




       1 18   Pa. C.S.A. §4117 §§ B4


       218 Pa. C.S.A. §903


                                                 2
                                                                                                        I




regulations set forth by the supervising Philadelphia Parole and Probation Department, He was duly

advised as to the potential consequences of non-compliance. No appeal was taken.

           The GAGNON reports that had been prepared by the assigned probation officers reflected

that while under this Court's supervision, Appellant had routinely missed his probation

appointments, failed to pay his fines and costs, remained unemployed, and became verbally

combative and abusive towards his probation officers and engaged in illegal ingestion of marijuana.

On or about August 30, 2019, Appellant was arrested and was charged with Robbery, Theft by

Unlawful Taking, Receiving Stolen Property, Simple Assault, and Recklessly Endangering Another

Person {MC-5 I-CR-0024626-2019 }. 3 He had also been arrested in Delaware County for driving with

asuspended license an or about May 16, 2019.

           On or about September 17, 2019, this Court was notified of Appellant's potential technical

and direct probations violations. Pending disposition of his open matters, and the appointment of

new counsel, Appellant's violation-of-probation hearing was regularly continued per defense request

from September 24, 2019 through January 10, 2020.

       Following hearing held on January 10, 2020, Appellant was determined to be in technical

violation of probation at the very least due to testing positive for controlled substances and

repeatedly failing to report as directed to the probation department. Disposition and sentencing was

deferred pending the completion of pre-sentence report, amental health evaluation, and aforensic

intensive rehabilitative or "FIR" drug and alcohol evaluation. Appellant was permitted to remain out

of county custody pending evaluations and was assigned to house arrest with electronic monitoring.




       3   This matter was dismissed for lack of prosecution on December 16, 2019.


                                                        3




                                                                                                        I
He was directed to surrender to the house arrest program upon inspection and acceptance of his

 household and compliance with all relevant conditions on January 28, 2020, As part of this process

 Appellant had signed the house arrest authorization forms that once again acknowledged prohibition

 of access to firearms or illegal narcotics particularly within his residence.

        In the interim, when the House Arrest Unit investigators had arrived to set up the equipment

for monitoring, it was discovered that Appellant's, maternal aunt, with whom he had been residing,

while under probation, had continually possessed afirearm in that home. Appellant's maternal aunt

had been an employee of the District Attorney's Office of Philadelphia and had announced her

position when she had telephoned the assigned probation officer to complain about the custodial

removal of Appellant, known to her as her sister's son Andre Montgomery. This admitted fact had

constituted aflagrant violation of the conditions of probation.

        Given the demonstrated conflict of interest, this case was referred to and accepted for

prosecution by the Commonwealth of Pennsylvania Office of Attorney General. Following an

additional evidentiary hearing held on March 6, 2020, revocation was deemed due. On that same day

after further hearing and upon thorough review of all sentencing factors, Appellant was sentenced to

concurrent terms of two (2) years to four (4) years of incarceration followed by one (1) year of

reporting probation allocated to each charge. All previously recommended rehabilitative conditions

were again unposed. Appellant filed aMotion to Reconsider Finding of Violation of Probation,

which was subsequently denied. A timely Notice of Appeal was filed, A Statement o£ Matters

Complained of on Appeal was filed on or about April 13, 2020.

II,    ISSUES ON APPEAL




                                                   4
        The Statement of Errors recited the following claims verbatim on appeal:

                1.      Counsel intends to raise aclaim that it was error to find defendant in
        violation of probation by apreponderance of the evidence.

             2.   The sentence was excessive.
 111.   DISCUSSION


        The scope of review in an appeal following asentence imposed after probation revocation is

 limited to the validity of the revocation proceedings and the legality of the sentence imposed

 following revocation. Commonwealth v. Infante, 585 Pa. 408, 419, 888 A.2d 783, 790 (2005). In this

 Commonwealth, the trial court's authority to impose aterm of probation has been set forth in the

 following manner: Whenever any person shall be found guilty of any criminal offense by verdict of a

jury, plea, or otherwise, except murder in the first degree, in any court of this Commonwealth, the

court shall have the power, in its discretion, if it believes the character of the person and the

circumstances of the case to be such that he is not likely again to engage in acourse of criminal

conduct and that the public good does not demand or require the imposition of asentence of

imprisonment, instead of imposing such sentence, to place the person on probation for such definite

period as the court shall direct, not exceeding the maximum period of imprisonment allowed by law

for the offense for which such sentence might be imposed. 61 P. S. §331.25.


        Pennsylvania Rule of Criminal Procedure Rule 1409 Rirther provides; Whenever adefendant

has been placed on probation or parole, the judge shall not revoke such probation or parole as

allowed by law unless there has been ahearing held as speedily as possible at which Appellant is

present and represented by counsel and there has been afinding of record that the defendant violated

acondition of probation or parole .... See Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36



                                                 5
  L.Ed.2d 656 (1973); Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct, 2593, 33 L.Ed,2d 484 (1972);

  Commonwealth ex rel. Rambeau v. Rundle, 455 Pa. 8, 314 A.2d 842 (1973); Commonwealth v.

  Davis, 234 Pa. Super. 31, 336 A.2d 616 (1975).


        .When imposing asentence of total confinement after aprobation revocation, the sentencing

  court is to consider the factors set forth in 42 Pa.C.S. §9771. 4 Commonwealth v. Ferguson, 2006

  PA Super 18, 893 A.2d 735, 737 (Pa. Super. 2006). Under 42 Pa.C.S. §9771(c), acourt may

  sentence adefendant to total confinement subsequent to revocation of probation if any of the

  following conditions exist: (1) the defendant has been convicted of another crime; or (2) the conduct

  of the defendant indicates that it is likely that he will commit another crime if he is not imprisoned;

 or (3) such asentence is essential to vindicate the authority of the court. See also Commonwealth v.

 Coolbaugh, 2001 PA Super 77, 770 A.2d 788 (Pa. Super. 2001).


            Our appellate courts have repeatedly acknowledged the very broad standard that sentencing



        4   §9771. Modification or revocation of order of probation

                        (a) General rule. -- The court may at any time terminate continued supervision or
                lessen or increase the conditions upon which an order ofprobation has been imposed.

                        (b) Revocation. -- The court may revoke an order of probation upon proof of the
                violation of specified conditions of the probation. Upon revocation the sentencing
               alternatives available to the court shall be the saute as were available at the thne of
               Initial sentencing, dire consideration being given to the time spent serving the order of
               probation. [emphasis added.]

                      (c) Limitation on sentence of total confinement. —The court shall not impose a
               sentence of total confinement upon revocation unless it finds that:

                        (1) the defendant has been convicted of another crime; or

                        (2) the conduct of the defendant indicates that it is likely that he will commit
               another crime if he is not imprisoned; or

                        (3) such asentence is essential to vindicate the authority of the court.


1974, Dec. 30, P.L. 1452, No, 345, §1, effective in 90 days, Renumbered from 18 Pa.C.S.A. §1371 by 1980, Oct.
5, P.L. 693, No. 142, §401(a), effective in 64 days. 42 Pa,C.S.A. §977I. See also Pa.R.Crim.P. 1409.


                                                           6
courts must use in determining whether probation has been violated: "A probation violation is

established whenever it is shown that the conduct of the probationer indicates the probation has

proven to have been an ineffective vehicle to accomplish rehabilitation and not sufficient to deter

against future antisocial conduct." Commonwealth v. Infante, 585 Pa. 408, 421, 888 A.2d 783,791

(2005); Commonwealth v. Burrell, 497 Pa. 367, 441 A.2d 744 (1982) citing Commonwealth v.

Kates, 452 Pa. 102, 305 A.2d 701 (1973); Commonwealth v. Brown, 503 Pa. 514,469 A,2d 1371,

 13 76 (1983). The Commonwealth need only make this showing by apreponderance of the evidence.

 Commonwealth v. A.R. 2010 PA Super 4,990 A.2d 1(Pa. Super. 2010).


        Finally, under Pennsylvania law, achallenge to the validity of asentence is achallenge to its

legality. Commonwealth v. Isabell, 467 A.2d.1287 (Pa. 1983); Commonwealth v. Quinlan, 639 A.2d

1235 (Pa. Super. 1994), appeal granted, 659 A.2d 986 (Pa. 1995), appeal disrnissedas improvidently

granted, 675 A.2d 711 (Pa. 1996). If acourt does not possess statutory authorization to impose a

particular sentence, then the sentence is illegal and must be vacated. Commonwealth v. Thier, 663

A.2d 225, 229 (Pa. Super. 1995), appeal denied, 670 A.2d 643 (Pa. 1996).               If no statutory

authorization exists for aparticular sentence, then that sentence is illegal and subject to correction.

Thi2L supra. An illegal sentence must be vacated. Commonwealth v. Kratzer, 660 A.2d 102,104

(Pa. Super. 1995), appeal denied, 670 A.2d 643 (Pa. 1996) citing Commonwealth v. Lee, 638 A.2d

1006 (Pa. Super. 1994).


       In the instant matter, Appellant argued that it was erroneous to find Appellant in violation of

probation because apreponderance of evidence of Appellant's violating conduct had not been

presented. This claim lacked factual and legal merit.



                                                  7
          "The Commonwealth establishes aprobation violation meriting revocation when it shows,

 by apreponderance of the evidence, that the probationer's conduct violated the terms and conditions

 of his probation and that probation has proven an ineffective rehabilitation tool incapable of

 deterring probationer from future antisocial conduct." Commonwealth v. Ahmad, 2008 PA Super

 271, 961 A.2d 884, 888--89 (2008) quoting Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa.

 Super 2007) (citation omitted). "[I]t is only when it becomes apparent that the probationary order is

 not serving this desired end [of rehabilitation] the court's discretion to impose amore appropriate

 sanction should not be fettered." Commonwealth v. Distefano, No. 581 EDA 2018, 2019 WL

 6492588, at *4 (Pa. Super. Ct. Dec. 3, 2019) quoting Commonwealth v. Ahmad, supra;

 Commonwealth v. Carver, 923 A.2d 495, 498 (Pa.Super.2007) (citation omitted).


         As abundantly evidenced during the violation hearings held on January 10, 2020, January 24,

2020 and March 6, 2020, Appellant's repeated and multi-faceted supervision violations had

warranted revocation. Probation supervision had been easily proven to have been an ineffective

rehabilitation tool incapable of deterring Appellant from future antisocial conduct. Appellant's

overall reported conduct had easily demonstrated his complete disregard for authority of the trial

court,


         On January b, 2020 the admitted, incorporated and recorded GAGNON II summaries had

demonstrated that while under this Court's directed probation supervision, Appellant had repeatedly

failed to report at least ten times to his assigned probation officer. He had admitted to ingestion of

marijuana and subsequently tested positive for this same illegal controlled substance to which had

previously confessed to suffering from addiction. He had been arrested in two different counties for



                                                 3
various criminal offenses. Wanted cards had also been issued at least once due his chronic

disappearances. He responded to probation directives by becoming frequently combative and

verbally abusive toward the designated officers. His excuses for his repeated non-compliance were

disingenuous.


       As to the arrest warrant docketed in Delaware County, Appellant had been charged with

Driving While Operating Suspended or Revoked Driver's License on May 16, 2019. Notably, at the

time of his arrest in Delaware County, Appellant had not been given permission from the assigned

probation officer to leave Philadelphia County, As to the arrest on September 16, 2019 docketed in

Philadelphia under MC-51-CR-0024626-2019, Appellant had been charged with Robbery-Inflicting/

Threatening Bodily Injury and related charges. He had remained unemployed and had not been

making minimally due payments toward court mandated fines and costs.


       On January 10, 2020, after full hearing wherein technical violations were largely admitted

and before Appellant's connection to the District Attorney's Office of Philadelphia employee became

known, this Court had determined that Appellant had violated the conditions of his probation based

upon presentment of apreponderance of evidence and had summarized the preceding thorough

evaluation of all circumstances known then to date as follows:

             THE COURT: Mr. Wilcox comes backs before the court due to reported
     violations of his probation and/or parole. A detainer was originally lodged due to the
     fact that he was arrested in Philadelphia under docket number MC-51-CR-002462 of
     2019. Charges of robbery and other related offenses. A detainer was lodged on
     September 17th of 2019. However, on December 16th, 2019, apparently the matter was
     dismissed for lack of prosecution, Commonwealth was not ready. So the detainer was
     lifted.

     However, Mr. Wilcox apparently also had aDelaware County warrant outstanding and
     he was instructed to bring proof that that matter was resolved. And he failed adrug test


                                                9
      and claimed that he was using marijuana while in custody on the detainer. And he was
      instructed to bring proof of employment. Prior to the warrant and the detainer being
      lodged....

      Ms. Fairman, are you handling Mr. Wilcox?

              MS. FAIRMAN: Iam, your Honor.
              THE COURT: Okay.
      Prior to the detainer being lodged for the then open case of robbery, Mr. Montgomery
      kept missing appointments: August 23rd, October 24th, November 26th, December
      27th. And into the year 2019: January 28th, January 30th, May 9th, May 21 st, June 20th,
      August 19th. The arrest warrant relative to Delaware County was for driving while
      suspended license. He wasn't supposed to be leaving Philadelphia County. Whathe was
      doing there, driving without alicense, is beyond my comprehension. And had not made
      regular payments towards fines and costs as directed.

(N.T., 01/10/2020, pp. 34).
                        -

        Following the initial probation hearing on January 10, 2020, concerning Appellant's multi-

formed probation violations, this Court directed Appellant's assignment to the house arrest

supervision with electronic monitoring with increased supervision as required by this division of the

Adult Probation and Parole Department in lieu of county custody. He was permitted to subsequently

surrender to that program to enable non-custodial inspection and evaluation of his household and to

demonstrate compliance with the probation house-arrest rules. Pre-sentence investigations, mental

health and drug and alcohol evaluations were also ordered. Appellant failed the resulting drug test.

       Pending evaluations, this Court was notified by the Adult Probation and Parole Department

House Arrest-Electronica Monitoring Program officials of Appellant's additional violation and

resulting custodial confinement following Court ordered inspection ofAppellant's household. This

inspection revealed the presence of afirearm reportedly owned by Appellant's maternal aunt with

whom Appellant had been living with while under this Court's supervision and well after




                                                10
acknowledging zero tolerance policy of access to firearms directed by this Court and by the probation

department. This Court was further notified that the maternal aunt who had been involved was an

active employee of the District Attorney's Office of Philadelphia and that this aunt had directly

contacted the assigned probation investigators to complain about Appellant's naturally resulting

confinement following discovery of the blatant violation.

        This Court notified all parties and counsel of the additional violation report and scheduled a

hearing to evaluate the reported violation and to determine the extent of conflict of interest. This

evidentiary hearing evidence had been introduced that revealed Appellant's flagrant defiance of the

Order of Sentence and consistent probation department directives. Appellant had been continually

residing in ahousehold while under this Court's supervision household where firearms had been

kept.

        During this evidentiary hearing held on January 24, 2020, the assigned assistant district

attorney readily agreed to avoid any appearance of impropriety by referring representation of the

Commonwealth of Pennsylvania to the Office of Attorney General. Further evidentiary hearing was

subsequently scheduled for March 6, 2020 pending transfer of representation and completion of

evaluations.

        On March 6, 2020, the assigned Deputy Attorney General Christopher Phillips represented

the Commonwealth of Pennsylvania. Following this Court's announced thorough recitation of

preceding events, additinal competent and compelling evidence was presented concerning

Appellant's violative conduct that had led to his initial detention and arrest for robbery and assault

and related offenses while under this Court's probationary supervision on August 30, 2019.




                                                  I
        On March 6, 2020, Philadelphia Police Officer Joseph Porretta testified that he was working

 as auniformed patrol officer and assigned to respond to aradio call of robbery at adelicatessen

 located within the 6100 block of Woodland Avenue in Philadelphia about 5:20 p.m. on August 30,

 2019. There he said hat he had met with the complainant who while sobbing had excitedly reported

 being physically assaulted by Appellant. She told the officer that she had known Appellant as

 "Andre" and had utilized adhis services hack taxi driver, She reported that following an argument

 over payment for ataxi ride and sneaker reimbursement, she ran inside the Chinese store. She said he

had followed her, struck her, tussled with her and grabbed her cell phone, sneakers and left with her

belongings in his automobile which she had described accurately.

        Officer Porretta testified that after speaking to the victim, he viewed the supporting video

footage from multiple cameras inside the deli store. The authenticated videos that the officer had

viewed were introduced into the record. They unequivocally demonstrated Appellant's violent

assault and forcible taking of personal items. Once the victim's version of events was confirmed, the

officer had submitted flash information to fellow law enforcement and Appellant, who had identified

himself as Andre Montgomery, was identified as the perpetrator and promptly arrested.

        Southwest Detective Steven Farley testified that as art of his investigation into the robbery he

went to eh Chinese store to retrieve the video feeds. Along the way he observed Appellant's vehicle

parked in the area and acell phone in the vehicle. He had obtained aSearch Warrant and retrieved

the complainant's cell phone and returned it to her. He reported that the Appellant had provided a

voluntary statement after Miranda warnings had been provided to afellow investigator. He submitted

all data and the criminal charges were lodged. At the end of this additional evidentiary hearing, this




                                                  12
Court concluded that the cumulative evidence to date had amply demonstrated that Appellant had

committed arobbery which violated the terms and conditions of this Court's supervision. As this

Court stated:

             THE COURT: "...This Court was advised that there were violations of the
      terms of probation stemming initially from the reported positive drug tests entered on
      December 30th, 2419, Januaiy 10th, 2020, positive for THC, marijuana. ,.
              Okay. Well, Ifind that the evidence does demonstrate that he committed a
     robbery, so it violates the terms and conditions of my sentence. Ithink the evidence was
     fairly clear. He strong-armed avery tiny individual. Mr. Montgomery, Mr. Wilcox is a
     very large individual, and the menacing manner in which he approached the
     complainant, albeit whether or not he thought he was justified, he was not, and he
     physically forced the removal of the cell phone. Ican see it with my own eyes as to what
     he did. And contextually, his staffed excuses of his behavior do not comport with the
     reporting, an immediate reporting of same.

     So from all of the facts and direct and circumstantial evidence presented before me, I
     find that that is violative behavior while under my supervision.

     Now, placing that also as one more layer of violating behavior that has been presented
     before this Court -- well, if memory serves me correctly, Ihave all told to date, Ihave
     positive, illegal narcotics being used while under my supervision. That's violating
     behavior. Ihave aperiod of time where the defendant had been on wanted cards,
     violating behavior. Ihave the defendant's intentional defiance of the Court's order and
     admitted as the same when he signed the firearm policy not to reside in any location
     with afirearm and averring that there were no firearms in that place of residence, and he
     lived there quite some time with afirearm in that residence. As well as the testimony
     presented to me to date.

    Ialso find that there was violating behavior in that it's not the first time I'm seeing or
    hearing about Mr. Wilcox's angry outbursts. In fact, the officer, his probation officer,
    reported same in his dealings with her. And he was given multiple chances to try to
    resolve his behavior, even when there were discussions about not reporting as he was
    supposed to do and he did not. He was often verbally combative with his probation
    officer to the point that it was noted within the Gagnon summaries, much concerm,about
    his violative -- what's the right word -- his eruptions of anger, for lack of abetter term.
    And that's with his probation officer.

    All right. I'm going to make part of the record all of the respective hearings that I've had
    with respect to this defendant thus far, and I'm revoking your period of probation."


                                                13
(N.T., 03/06/2020, pp. 6, 37-40).


       As Appellant's Statement of Errors had conceded, preponderance of the evidence was the

proper standard of proof that was to applied in aprobation violation hearing. Appellant disagreed

that this standard of proof had been met. The cumulative evidence that had been introduced

throughout this process, however, easily defeated this claim. This Court cannot be found in error for

applying that exact standard in finding that Appellant had violated the terms and conditions of his

probationary supervision upon review of Appellant's reported myriad and multi-faceted forms of

violating conduct.      Sufficient evidence soundly supported this Court's factual and legal

determinations. Thus, no abuse of discretion had occurred.


       Next, Appellant broadly argued that the resulting sentence following due revocation had been

excessive. This argument as so simply stated failed to present areviewable claim. Pennsylvania's

sentencing system is based upon individualized sentencing, and when viewed        in Coto,   the record

clearly indicated that this Court had rendered an individualized and reasonable penalty after due and

stated consideration of all relevant sentencing factors.


       Appellant had entered a negotiated guilty plea to the crime of Insurance Fraud and

Conspiracy, graded as amisdemeanor of the first degree, which carried amaximum statutory penalty

of five (5) years of incarceration. Thus, Appellant had been sentenced well under the maximum

sentence allowed under the law. Because Appellant had deliberately and repeatedly violated the

terms of probationary supervision, revocation was justified and the resulting sentence could have

equaled the amount of time originally available.


       Moreover, the length ofa VOP sentence "rests peculiarly within the discretion of the VOP


                                                   14
judge." Commonwealth v. Reaves, 592 Pa. 134, 923 A.2d 1119, 1131 n.12 (2007). "[S]entencing

guidelines do not apply to sentences imposed as aresult of probation or parole revocations."

Commonwealthv. Coolbaugh, 770 A.2d 788, 792 (Pa.Super. 2001). Instead, aVOP sentencing court

"is limited only by the maximum sentence that it could have imposed originally at the time of the

probationary sentence." Commonwealth v. Pasture, 630 Pa. 440, 107 A.3d 21, 27-28 (2014).


       The rationale for this difference is that a"convicted defendant released into the community

under such control of the sentencing judge, who violates the terms of his release(,] thereby betrays

the judge's trust." Reaves, supra at 1131 n.12. Further, "since the defendant has previously appeared

before the sentencing court, the stated reasons for arevocation sentence need not be as elaborate as

that which is required at initial sentencing." Pasture, supra at 28. See Commonwealth v. Presley,

2018 PA Super 207, 193 A,3d 436, 445--47 (2018), appeal denied, 201 A.3d 154 (Pa. 2019)


       In this case, asplit sentence of state supervised confinement followed by probation was imposed

which had been computed to be afraction of the originally available maximum period of five (5) years of

incarceration. Therefore, despite Appellant's argument to the contrary., the imposition of this sentence

had not been illegal and had been imposed within the statutory power of the court. Confinement had

been imposed only after Appellant had violated probation with multiple failed drug tests, refused

treatment and demonstrated many forms of overall non-compliant behavior. Probationary supervision

had been rendered to be most ineffective as arehabilitative or crime deterrent tool.


       Moreover, the imposition of confinement upon revocation of Appellant's probation was not a

second punishment for his criminal act, but was an integral element of the original conditional

sentence. Consequently, this Court was well within its statutory power to sentence Appellant to a



                                                  is
term of confinement of two to four years, with credit for time served, plus one year of probation

upon revocation of his probation, Appellant's broad claim of illegality because it was "excessive"

had no merit. See Commonwealth v. Carver, 923 A.2d 495,498 (Pa. Super. 2007) (acknowledging

technical violations, where flagrant and indicative of an inability to reform, can support revocation

and imprisonment). Commonwealth v. Ortega, 2010 Pa. Super 87,112,995 A.2d 879,884 (2010).


        The Superior Court of Pennsylvania has repeatedly acknowledged the very broad standard

that sentencing courts must use in determining whether probation has been violated: aprobation

violation is established whenever it is shown that the conduct of the probationer indicates that the

probation has proven to have been an ineffective vehicle to accomplish rehabilitation and not

sufficient to deter against future antisocial conduct. See Commonwealth v. Ortega, 995 A.2d 879,

886 (Pa. Super. 2010). In the instant matter, Appellant had amply established that probation had

been afutile rehabilitative vehicle. Zero deterrence of his anti-social and criminal conduct had

resulted.

        Contrary to defense claim, this Court had thoroughly considered Appellant's family and

community ties, as well as his rehabilitative needs when determining an appropriate sentence. All

relevant data gleaned from the specifically referenced and incorporated presentence investigative

reports and mental health assessments had been analyzed.


       This Court had succinctly stated sound rationales for imposition of sentence. Relevant

sentencing factors that had been evaluated had been recited as follows:

             THE COURT: "... All right. Well, the best predictor of how someone is going
      to behave is viewing the conduct that preceded that. My view based upon the review of
      your conduct: thus far is that you don't follow the rules unless you choose to or you like



                                                 16
 them. Because your history reflects exactly that when things don't go your way, you react
 potentially violently and angrily. You may have felt that
 you were justified in taking the phone off of that girl because of your prior history with
 her. You know, Idon't doubt that there was ahistory with her. But that's not how we
 conduct ourselves. And the problem is that to date, that's exactly how you've conducted
 yourself.

 Istart with your criminal record going back to at least 1997, reflects convictions of
 dealing narcotics on multiple occasions, theft by receiving stolen property, other
 dealings of narcotics, possession of arms, convicted of acrime of violence, going
 through to 2003. A conviction of assault, 1999. Conviction of another assault, 2003,
 Conviction of unauthorized use of auto, 2004. And there's amyriad of other arrests
 worked in there that either are negotiated out or
 withdrawn. And then the case before me which involves falsehood to get money. If I
 remember correctly, Ithink it was aslip and fall from an insurance company.

And while you were in custody in the state, sir, you apparently had difficulty behaving
yourself. Your infractions include four misconducts, infractions ranging from refusing to
obey an order to fighting, punishments ranging from 15 days to 60 days disciplinary
instructions. And that's when you were in state confinement.

Most notably, sir, you are correct, you are 42 years old, or 43 years old at this point, and
you should be well beyond this activity and, yet, you're not. Your juvenile records
account for additional juvenile adjudications and commitment to Glen Mills or drug
dealing in effect. So there were-efforts to rehabilitate you early on, sir.

Your ingestion of narcotics you alleged began at the age of 23, occasionally drinking on
the side. Okay. You initially tried to claim much of your record wasn't actually you.
Well, that wasn't the truth. So, you have difficulties with controlling your temper and
telling the truth and respecting other people's property rights.

You displayed complete disrespect to this Court. Icertainly did not appreciate after
giving you the opportunity not to have adetainer and staying in custody, coming to find
out that here you had been lying to the Probation Department all the way through. And
frankly, the Probation Department is the arm of this Court. And Ialso did not appreciate
the efforts extended on your behalf once that bit of information regarding the firearm
was revealed.

So each of those respective technical violations to date that seem to take on lives of their
own reflect to this Court that you are arisk of recidivism, that the authority of the Court
needs to be redeemed, and that you need to be held accountable for your actions.

So, here's what we're going to do -- Ijust want to get the right count here..."


                                            17




                                                                                               I
(N.T., 03/05/2020, pp. 49-52).
        In short, the transcribed record abundantly established that Appellant had not borne his

burden of proving that any abuse of sentencing discretion had occurred or that he had received an

illegal sentence,


IV.     CONCLUSION

        In summary, this Court carefully reviewed the entire record and found no harmH,

prejudicial, or reversible error had existed. For the reasons set forth above, the Order of Sentence that

had been imposed following his repeated violations of probation should be affirmed.




                                                 18